UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):August 11, 2014 CONTANGO OIL & GAS COMPANY (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-16317 (Commission File Number) 95-4079863 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 11, 2014, Contango Oil & Gas Company issued a press release providing its financial and operational results for the three months ended June 30, 2014.A copy of the press release is attached hereto as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information furnished pursuant to Item 2.02 in this report on Form 8-K (including the press release attached as Exhibit 99.1 incorporated by reference in this report) shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated August 11, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CONTANGO OIL & GAS COMPANY Date:August 12, 2014 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated August 11, 2014 EXHIBIT 99.1 Contango Announces Second Quarter 2014 Financial Results and Provides Operations Update AUGUST 11, 2014 – HOUSTON, TEXAS – Contango Oil & Gas Company (NYSE MKT: MCF) (“Contango”) announced today its financial results for the three months ended June 30, 2014 and provided an operational update. Second Quarter 2014 Highlights · Production of 10.6 Bcfe for the quarter. · Net income of $4.6 million and Adjusted EBITDAX of $56.7 million for the quarter. · Continued drilling success in the Woodbine play in Madison/Grimes counties and in the Buda play in Dimmitt/Zavala counties Texas. · Acquisition of approximately 42,000 gross acres (18,000 net acres - 50% WI) in Fayette and Gonzalez counties, Texas for pursuit of multiple formations through horizontal drilling planned for the third and fourth quarters. · Acquisition of the right to drill to earn approximately 119,500 gross acres (93,000 net acres - 80% WI) in Natrona County, Wyoming targeting multiple formations including the Mowry Shale through horizontal drilling. Management Commentary Allan D. Keel, the Company’s President and Chief Executive Officer, said “We had an exciting quarter from a capital perspective as we continued to post good results in our two main drilling areas, the Woodbine play in Madison and Grimes counties Texas, and the Buda play in Dimmitt County. We also added two new prospective resource plays to our portfolio in which we acquired (or acquired the right to earn) over 161,500 gross acres (111,000 net acres) and which may add an estimated 1,400 potential drilling locations to our unproved drilling inventory if those plays prove successful.We are excited about testing these new plays in the next few months, while continuing to delineate our existing positions in Madison, Grimes and Dimmitt counties.On the production front, we commenced initial production in July at South Timbalier 17, our 2013 offshore discovery; and we commenced compression installation in July for our Dutch and Mary Rose wells, and with that project scheduled to be completed in early September, we hope to enjoy consistent and sustained production from our biggest field for years to come”. Summary Financial Results for the Quarter Ended June 30, 2014 The results for the three months ended June 30, 2014 include the effect of the Company’s October 1, 2013 merger with Crimson Exploration Inc. (“Crimson”), while the results for the three months ended June 30, 2013 include only the results of Contango. Net income for the three months ended June 30, 2014 was $4.6 million, or $0.24 per basic and diluted share, compared to net income of $11.4 million, or $0.75 per basic and diluted share, for the same prior year period.Pre-tax income of $4.8 million for the current quarter includes pre-tax charges of $10.1 million in exploration expenses attributable to our unsuccessful Ship Shoal 255 exploratory well and $0.5 million of non-cash impairment expense related to unproved lease costs and production facilities related to the Ship Shoal 255 prospect.Exclusive of those costs, income before taxes would have been approximately $15.4 million, compared to income before taxes of $14.9 million in the prior year quarter. Average weighted shares outstanding were approximately 19.1 million and 15.2 million for the current and prior year quarters, respectively. The Company reported Adjusted EBITDAX, as defined below, of approximately $56.7 million for the three months ended June 30, 2014, compared to Adjusted EBITDAX for the same period last year of $24.3 million, a $32.4 million increase attributable primarily to the merger with Crimson. Revenues for the three months ended June 30, 2014 were approximately $78.4 million compared to revenues of $30.7 million for the same period last year, a $47.7 million increase attributable primarily to the addition of Crimson’s operations, additional interests in our Dutch wells acquired in December 2013 and, to a lesser extent, revenue from our Vermilion 170 Field that was shut-in for most of the prior year quarter. Production for the three months ended June 30, 2014 was approximately 10.6 Bcfe, or 116.0 Mmcfe per day, which was within our previously provided guidance. This represents an 87% increase over production for the same period last year, primarily attributable to our merger with Crimson, our exercise of a preferential right to purchase additional interests in our Dutch wells in December 2013 and higher production from our Vermilion 170 well.Crude oil and natural gas liquids production during the second quarter was approximately 7,000 barrels per day, or 36% of total production, up from approximately 2,300 barrels per day, or 22% of total production for the same period last year. The increase in crude and liquids production was attributable to the addition of the Crimson properties and the subsequent focus on the development of our oil and liquids-rich onshore resource plays. For the third quarter of 2014, we estimate our production will be 100 - 110 Mmcfed. Estimated third quarter production reflects the shut-in of our Dutch and Mary Rose wells at Eugene Island 10 to install compression facilities.The Dutch and Mary Rose wells, which were producing at an average rate of 61.1Mmcfed, net to Contango, were shut-in on July 10, were restarted on July 30, and are slowly being brought up to full production. Guidance also includes the initiation of production at South Timbalier 17 that commenced on July 16, 2014. The weighted average equivalent sales price during the three months ended June 30, 2014 was $7.43 per Mcfe, compared to an average equivalent sales price of $5.42 for the same period last year.The increase in the weighted average equivalent prices resulted from a strong increase in natural gas prices, which accounted for 64% of our volumes, and from the higher percentage mix of crude and liquids production to total production. Operating expenses for the three months ended June 30, 2014 were approximately $11.6 million, or $1.10 per Mcfe, compared to $10.7 million, or $1.89 per Mcfe, for the same period last year.Included in operating expenses are lease operating expenses, transportation and processing, workover costs and production and ad valorem taxes. Lease operating expenses (“LOE”), transportation and processing, and workover costs for the three months ended June 30, 2014 were approximately $8.5 million, or $0.80 per Mcfe, which was at the lower end of our previously provided guidance, and compared to approximately $10.0 million, or $1.77 per Mcfe, for the prior year period. The prior year quarter included $6.1 million in workover expenses related to the Vermilion 170 Field.Workover expenses in the current quarter were $0.4 million. Production and ad valorem tax expenses for the three months ended June 30, 2014 were $3.1 million, or $0.30 per Mcfe, compared to $0.7 million, or $0.12 per Mcfe, for the same period last year, an increase resulting from higher post-merger revenues and higher tax rates paid on higher crude oil sales revenue. Exploration costs for the three months ended June 30, 2014 were $10.9 million, compared to less than $0.1 million for the prior year quarter, as the current quarter includes drilling costs for our unsuccessful Ship Shoal 255 exploratory well which was finalized in May 2014. Depreciation, depletion and amortization (“DD&A”) expense for the three months ended June 30, 2014 was $39.9 million, or $3.78 per Mcfe, compared to $10.2 million, or $1.81 per Mcfe, for the same period last year.This increase of $29.7 million is primarily attributable to the addition of Crimson’s properties as a result of the merger. Impairment and abandonment of oil and gas properties for the three months ended June 30, 2014 was approximately $1.4 million, $0.5 million of which relates to platform costs associated with our dry hole at Ship Shoal 255. General and administrative expenses for the three months ended June 30, 2014 were $9.2 million, or $0.87 per Mcfe, compared to $5.8 million, or $1.02 per Mcfe, for the prior year quarter.General and administrative expenses exclusive of $1.0 million in non-cash stock compensation expense was $8.2 million for the current quarter, which was within previously provided guidance, compared to $5.8 million for the same period last year, an increase due to the post-merger combination of the staffs and facilities of both companies. We have provided third quarter 2014 guidance of $7.2 million to $7.5 million for general and administrative expenses, exclusive of non-cash stock compensation (“Cash G&A”). Drilling Activity Update Gulf of Mexico We completed development and production facilities on our 2013 South Timbalier 17 (75% WI) discovery during the current quarter, and commenced production in July. As of August 11, the well was producing at a rate of 7.2 Mmcfed (94% gas), net to Contango. Onshore Activity Our onshore activity during the second quarter consisted of the following: Southeast Texas (Woodbine) Force Area, Madison County, Texas Well WI% Total Measured Depth (ft.) Lateral (ft.) Frac Stages First Production 30 Day Avg IP (boed) % Oil Mosley B #2H 77 % 23 May 2014 84 % Grace Hall C #2H 77 % 22 May 2014 87 % Crow Unit B #1H 72 % 20 June 2014 65 % For the remainder of 2014, we expect to have a rig in the area to drill additional wells in the Force and Grimes areas. Iola/Grimes Area, Grimes County, Texas Well WI% Total Measured Depth (ft.) Lateral (ft.) Frac Stages First Production 30 Day Avg IP (boed) % Oil Tommie Carroll #2H 46 % 22 July 2014 81 % Additionally, during the first quarter of 2014, we drilled the Stokes #1H (93% WI) well to a depth of 10,300 feet.This is a vertical pilot well for which 400 feet of whole cores were recovered in the Eagle Ford and other formations. We are continuing to evaluate the cores to determine the viability of future drilling in those zones in the Madison and Grimes areas. Chalktown Area, Madison County, Texas Well WI% Total Measured Depth (ft.) Lateral (ft.) Frac Stages First Production 30 Day Avg IP (boed) % Oil Barr B #1H 65 % 22 June 2014 76 % Dean #1H 70 % 27 July 2014 not yet available - While the Dean #1H has been producing for less than 30 days, early results have been better than the early results experienced for the Barr well.The Heath Unit A #1H is currently drilling the lateral section of the well. We anticipate keeping the current rig in this area for the remainder of the year and expect to bring in a second rig in late-third or early-fourth quarter. South Texas (Buda), Zavala and Dimmit Counties Well WI% Total Measured Depth (ft.) Lateral (ft.) Frac Stages First Production 30 Day Avg IP (boed) % Oil Dunlap 1H 70 % n/a May 2014 23 % Beeler A 9H 50 % n/a Apr 2014 53 % Beeler 5H ST 50 % n/a Apr 2014 52 % Beeler D 16H 50 % n/a June 2014 78 % Beeler 17H 50 % n/a June 2014 87 % Beeler 19H 50 % n/a July 2014 73 % Beeler C 20H 50 % n/a July 2014 not yet available - Bruce Weaver 2H 12.5% (non-op) n/a July 2014 not yet available - While the Beeler C #20H well has been producing for less than 30 days, early results have been consistent with early results experienced in the Beeler #17H and Beeler #19H wells.The average completed well cost for these wells has been approximately $2.6 million per well. We expect to continue to have one to two rigs active in the area for the remainder of 2014. East Texas (James Lime), San Augustine County Well WI% Total Measured Depth (ft.) Lateral (ft.) Frac Stages First Production 30 Day Avg IP (boed) % Oil Fairway Farms #1H 50 % 20 Apr 2014 75 % We will continue to monitor the results from our two James Lime wells drilled this year for several months, and if production decline rates and liquids yield continue to follow our type curve, we could drill additional James Lime wells later this year or in 2015. New Frontier and Resource Plays Fayette and Gonzalez Counties, Texas As previously disclosed, in early 2014 we and our partner started acquiring leases in Fayette, Gonzalez, Caldwell and Bastrop counties, Texas, with a targeted goal of over 40,000 net acres.To date, we have purchased approximately 42,000 gross acres in this play.Given success, we estimate that we will add approximately 200 drilling locations to our potential inventory.We expect to spud our first of three test wells in late August 2014. Mowry Shale – Natrona County, Wyoming During the quarter, we also acquired from an unnamed private party the right to earn, through the drilling of wells, up to approximately 119,500 gross acres in Natrona County, Wyoming, targeting multiple formations, including the Mowry Shale.The Mowry Shale is a tight formation that has been producing for years from vertical wells in the area.We plan to initiate a vertical pilot well and subsequent horizontal test of the Mowry, with hydraulic fractured completions, similar to what has proven successful in so many other basins.We expect to drill our initial operated well in the fourth quarter, evaluate the results of that well and determine whether to proceed with future tests. We estimate that we could add up to 1,200 drilling locations to our drilling inventory if this play proves economical. 2014 Capital Program & Liquidity Capital expenditures incurred for the three months ended June 30, 2014 were $56.2 million, of which $23.5 million was spent drilling in the Woodbine formation in Madison County, Texas; $11.4 million was incurred on Ship Shoal 255; $10.0 million was spent drilling the Buda formation in Dimmit County, Texas; and $9.4 million was invested for leased acreage in new areas. We currently anticipate that our total capital expenditure program for 2014 will be in the $215 - $225 million range, as previously announced, funded primarily from internally generated cash flow. As of June 30, 2014, we had approximately $66.0 million of debt outstanding under our credit facility with Royal Bank of Canada and other lenders.The credit facility has a borrowing base of $275 million, which was reaffirmed effective May 1, 2014, with the next scheduled redetermination on November 1, 2014. Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and six month periods ended June 30, 2014 and 2013: Three Months Ended Six Months Ended June 30, June 30, % % Offshore Volumes Sold: Condensate and crude oil (Mbbls) 74 73 1
